DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claim 2 is cancelled.  Claims 1, 3, 12 and 13 are amended.  Claims 1 and 3-15 are pending.

Allowable Subject Matter
Claims 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 was found to be allowable because an optical surface of the light wavelength conversion wheel, an optical surface of the color filter wheel, and an effective imaging region of the light valve are not parallel to each other, and the optical surface of the light wavelength conversion wheel and the optical surface of the color filter wheel are not perpendicular to each other.
 
Claims 3-15 are allowable as being dependent on claim 1.

The closest available prior art Kitano (US PG Pub. 20140354892) discloses a projection device comprising an illumination system (light source apparatus 20 of fig. 1), a light valve (DMD 704 of fig. 11), and a projection lens (projection lens 705 of fig. 11), wherein the illumination system is configured to provide an illumination beam (light which exits the rod integrator of fig. 1), the light valve (704) is disposed on a transmission path of the illumination beam (illustrated in fig. 11) and is configured to convert the illumination beam into an image beam (illustrated in fig. 11 and disclosed in paras. 0127-0130), and the projection lens (705) is disposed on a transmission path of the image beam (illustrated in fig. 11) and is configured to project the image beam out of the projection device (illustrated in fig. 11), wherein the illumination system comprises an excitation light source (excitation light source 206 of fig. 1), a light wavelength conversion wheel (first wheel 21 includes a substrate 200, a phosphor layer 201 of fig. 1), a color filter wheel (dichroic filter 204 of second wheel 22 of fig. 1), and a light homogenizing element (rod integrator 212 of fig. 1), wherein the excitation light source (206) is configured to emit a first light beam (illustrated in fig. 1), the first light beam is incident to the light wavelength conversion wheel (21) along a first direction (shown in the examiners illustration of fig. 1), the light wavelength conversion wheel (21) receives the first light beam (excitation light from light source 206 of fig. 1) to output the first light beam at a first timing and convert the first light beam into a second light beam (para. 0098; either green or red light) and output the second light beam at a second timing (via rotation from the wheel), the second light beam exits from the light wavelength conversion wheel along a second direction (shown in the examiners illustration of fig. 1), and the first light beam (reflected excitation light from non-phosphor segment 2013 of fig. 2A) and the second light beam sequentially penetrate the color filter wheel (22) and the light homogenizing element (212), so that the illumination system outputs the illumination beam (light which exits the rod integrator 212 of fig. 1), and the illumination beam comprises the first light beam and the second light beam (the beam comprises at least first and second beam of blue and either (red or green)), the illumination beam is incident to the light valve (illustrated in fig. 11) along a third direction (shown in fig. 11) and is converted into the image beam through the light valve (light which is projected through the projection lens 705), and the image beam exits from the light valve along a fourth direction (Shown in the examiners illustration of fig. 11), and the first direction, the second direction, the third direction, and the fourth direction are different from each other and are located on a same plane (shown in figs. 1 and 11); however, Kitano fails to teach or render obvious an optical surface of the light wavelength conversion wheel, an optical surface of the color filter wheel, and an effective imaging region of the light valve are not parallel to each other, and the optical surface of the light wavelength conversion wheel and the optical surface of the color filter wheel are not perpendicular to each other.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        12 May 2022

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882